Citation Nr: 0208619	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a respiratory disorder, 
claimed due to asbestos exposure.

(The issue of entitlement to an increased disability rating 
for service-connected folliculitis will be the subject of a 
later decision) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had verified active service from May 1988 to May 
1991, from June 1991 to December 1991 and from April 1992 to 
September 1992.  Subsequent reserve service is indicated by 
the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the benefits addressed in this 
appeal.  The veteran subsequently relocated to St. Louis, 
Missouri.

Procedural history

The RO received the veteran's claim for service connection on 
November 23, 1993.  In an April 1995 rating decision, the 
Chicago RO denied the veteran's claim for service connection 
for a respiratory disorder, claimed as due to asbestos 
exposure, on the basis that no disability was shown, and the 
claim was therefore not well grounded.  The veteran disagreed 
with the April 1995 denial in November 1995, and submitted 
his substantive appeal (VA Form 9) in June 1996.  In 
September 1997, the RO undertook a review of its April 1995 
rating decision, in light of then-recent legislation 
pertaining to veterans of the Persian Gulf War.  The denial 
of the veteran's claim was continued.  In a March 2000 
decision, the Board remanded this issue to obtain evidence 
referred to by the veteran, but not associated with the 
claims file.  In May 2000, the RO attempted to obtain that 
evidence, and found that it did not exist.  After the 
requested development was accomplished, to the extent 
practicable, the St. Louis RO issued a supplemental statement 
of the case (SSOC) in March 2002 which continued the previous 
denial.  

The Board notes that although the veteran requested a local 
RO hearing in his June 1996 substantive appeal (VA Form 9), 
he specifically withdrew his request in a September 1998 
letter, signed by him.  There are no other outstanding 
hearing requests of record.

Other issues

In a letter dated September 1998, the veteran withdrew an 
appeal as to the issue of entitlement to service connection 
for memory impairment; thus, this issue is not in appellate 
status.  38 C.F.R. § 20.204(c) (2001).

In April 2002, the RO issued a rating decision addressing 
claims for service connection for a right ankle disorder, a 
left ankle disorder, a back disorder, residuals of a 
concussion, and a sinus disorder.  These issues are not on 
appeal, and will not be addressed further in this decision.

The Board is undertaking additional development on the issue 
of entitlement to an increased initial disability rating for 
service connected folliculitis, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) [to be codified 
at 38 C.F.R. § 19.9(a)(2)].  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
[to be codified at 38 C.F.R. § 20.903].  After giving notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  There is no competent medical diagnosis of any asbestos-
related disease.

2.  The record contains no competent medical evidence of a 
link between any currently manifested disability and the 
veteran's in-service exposure to asbestos.


CONCLUSION OF LAW

A respiratory disorder was not incurred in military service 
or as a result of exposure to asbestos in the service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a respiratory disorder, which he contends was caused by 
exposure to asbestos during service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
evidence of record.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Specific to asbestos-related claims, the Board must also 
determine whether the claims development procedures 
applicable to such claims have been followed.  See Ashford v. 
Brown, 10 Vet. App. 120, 124-125 (1997) [while holding that 
the veteran's claim had been properly developed and 
adjudicated, the United States Court of Appeals for Veterans 
Claims indicated that the Board should have specifically 
referenced the DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) and discussed the RO's compliance 
with the Circular's claim-development procedures].  

With respect to claims involving asbestos exposure, the RO 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21.  In this case, the 
record shows that the RO complied with these procedures, as 
is discussed further below.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of entitlement to an 
increased initial rating for folliculitis and entitlement to 
service connection for a respiratory disorder have proceeded 
in accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a respiratory disorder as a result of 
asbestos exposure by finding that the claim was not well 
grounded.  The VCAA eliminated the concept of a well grounded 
claim, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. (2000) (per curiam), in which the Court 
held that VA could not assist in the development of a claim 
that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

After notifying the veteran of the evidence needed to 
substantiate his claim, in the June 2000 and March 2002 SSOCs 
the RO denied service connection for a respiratory disorder 
due to asbestos exposure based on the substantive merits of 
the claim.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims through the April 1995 rating 
decision, the May 1996 statement of the case (SOC) and May 
1998, June 2000 and March 2002 SSOCs.  The veteran, moreover, 
was specifically informed of the provisions of the VCAA and 
what war required of him and VA by that law through 
correspondence from the St. Louis RO dated December 31, 2001.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

Upon receipt of the veteran's November 1993 claim, the RO 
sent a letter to the veteran in January 1994, giving details 
of the evidence necessary to substantiate his claim.  The RO 
requested information on the veteran's duty assignments in 
service, and his post service work history, as well as the 
nature and duration of his asbestos exposure.  The veteran 
submitted an asbestos survey memorandum in January 1994 and 
informed the RO of his work history.  The veteran stated that 
this was all the evidence in his possession.  The RO then 
sent the veteran a letter requesting additional medical 
evidence to substantiate his claim.  In September 1994, the 
RO followed-up with a letter informing the veteran that 
simple exposure to asbestos did not constitute a disability 
and that medical evidence was required.  The veteran 
responded in a letter received October 1994 that he had 
submitted more than enough information to show exposure, and 
that he was requesting an appointment at a VA hospital to 
evaluate his condition.  In an attached statement, he 
referred to an already submitted pulmonary function test.  
The veteran was afforded a VA examination in December 1994 to 
evaluate his claim.  The report of that examination is of 
record.

In June 1996, the veteran submitted additional medical 
evidence, which is of record.  In August 1997, the veteran 
notified the RO by phone that he had just completed a 
pulmonary function test.  The RO requested the veteran's 
latest outpatient treatment records, to include the pulmonary 
function test report, in August 1997.  Also in August 1997, 
the RO obtained the outpatient treatment records, but the 
July 1997 pulmonary function test was not among them.  In May 
2000, in response to the Board's March 2000 remand, the RO 
requested and obtained copies of all pulmonary function 
tests, and there was no record of any July 1997 pulmonary 
function test.  

In April 2000 and August 2000, the Board notified the veteran 
that he had submitted duplicate copies of certain evidence 
and returned the copies to him.  The veteran submitted 
additional evidence in July 2000, and it was associated with 
the claims file and considered by the RO.  The RO requested 
and obtained the veteran's service medical records and then 
requested and obtained records missing from the first 
request.  The RO also obtained VA outpatient treatment 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The record contains the report of a VA medical examination 
conducted in December 1994, which did not find evidence of a 
respiratory disorder and therefore does not provide an 
opinion as the etiology of the veteran's currently diagnosed 
induced asthma.  The Board has considered whether an 
additional VA examination is necessary to evaluate the 
veteran's claim for service connection for a respiratory 
disorder.  However, because there is no medical evidence of 
record indicating or even suggesting that the claimed 
disorder may be associated with the veteran's active service, 
the Board does not find that an additional VA examination is 
necessary in this case.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 
45,630-31 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§ 3.159(c)(4)].  

In this connection, the Board notes that the May 1998 SOC 
specifically noted that no medical statement, including those 
submitted by the veteran, had indicated that the veteran's 
asthma was causally related asbestos exposure during service.  
The veteran was clearly informed by this SOC that a nexus 
opinion would be required of him.  He has not submitted such 
a nexus opinion.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran withdrew his request for a personal 
hearing, but has submitted numerous statements, all of which 
are of record and have been considered.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases (including bronchiectasis) 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Asbestos exposure

In McGinty v. Brown, the Court observed that there has been 
no specific statutory  guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations. 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

However, VA has issued a circular on asbestos-related 
diseases, entitled DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos. The Board notes that the DVB 
circular has been subsumed verbatim as § 7.21 of VA Manual M-
21.

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure. Thus persons with asbestos 
exposure have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer. 
M21-1, Part VI, para 7.21(a).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease. M21-1, part VI, 
para. 7.21(b)(1) and (2). It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander. 

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that M21-1, 
Part VI, § 7.68(b)(2)does not create a presumption of 
exposure to asbestos for any class of veterans.  Rather, M21-
1 suggests that asbestos exposure is a fact to be determined 
from the evidence.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Standard of review

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Analysis 

The veteran seeks entitlement to a respiratory disability, 
which he claims is due to exposure to asbestos during 
service.

The Board has reviewed the evidence of record.  For reasons 
which will be expressed in greater detail below, the Board 
finds that a respiratory disorder was incurred neither in 
service nor as a result of asbestos exposure in service.

The Board notes that the veteran has a currently diagnosed 
respiratory disability.  An April 1996 pulmonary note shows 
complaint of dyspnea on exertion and difficulty getting air 
out, and the examiner diagnosed exercise induced asthma.  A 
June 1996 letter from pulmonary physician M.L. shows 
treatment and diagnosis of exercise induced asthma, and a 
July 1997 outpatient treatment report and an October 1997 
clinical record from R.L.M., M.D. show diagnoses of exercise 
induced asthma. 

Further, there is evidence of record to support the veteran's 
contention that he was exposed to asbestos during service.  A 
March 1989 memorandum, entitled "Asbestos Survey", shows 
exposure to asbestos in February 1989.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that the guidelines established in M21-1 do not create 
a new presumption or a new basis of entitlement to benefits, 
but rather set forth a process for VA to follow where 
asbestos exposure creates a possible nexus between a current 
disability and service.  Medical nexus evidence is required 
in claims for asbestos related disease related to alleged 
asbestos exposure in service.  See also VA O.G.C. Prec. Op. 
No. 04-00.  As noted by the Board above, the Federal Circuit 
has adopted the position of the Court.    

The question which must be answered by the Board, therefore, 
is whether any medical nexus exists between any incident of 
service, including asbestos exposure during service, and the 
veteran's current respiratory disability, exercise induced 
asthma.  In this case, as discussed immediately below, there 
is nothing in the evidentiary record to support or suggest 
that a respiratory disorder was incurred in service.  In 
addition, there is nothing in the evidentiary record to 
support or suggest a relationship between the veteran's 
exercise induced asthma and his in-service asbestos exposure.  

The veteran's service medical records do not indicate the 
onset of a respiratory disorder during active service.  A 
November 1991 report of medical history, signed by the 
veteran, included answers of "no" to questions concerning 
asthma and shortness of breath.  

As noted in the Introduction, in November 1993, the veteran 
filed his initial claim of entitlement to service connection 
(VA Form 21-526).  In item 19A, nature of sickness, disease 
or injury, he stated "asbestos exposure".  He did not cite 
any specific illness caused by asbestos exposure.  When 
informed by the Chicago RO that mere exposure to asbestos did 
not constitute a disability, the veteran replied, in a letter 
dated September 23, 1994, that he had been exposed to 
asbestos over a three year period.  Again, he did not refer 
to any current disease.

The veteran was accorded a VA compensation and pension 
examination in December 1994.  He reported a history of 
asbestos exposure in service.  Physical examination, X-rays 
and pulmonary function testing were all negative.  The 
diagnosis was history of asbestos exposure.

In a May 1995 communication to VA, the veteran reiterated 
that he had been exposed to asbestos and that he had since 
experienced a continual decrease in his capacity for physical 
exertion.  

As noted above, exercise induced asthma was initially 
identified in 1996 and remains the current diagnosis.

It is clear from the medical and other evidence of record 
that a pulmonary disease did not exist during service or for 
a number of years thereafter.  Although the veteran 
complained of such problems as shortness of breath in 1994 
and 1995, several years after the end of his active service, 
these complaints were not associated with a pulmonary 
disability by any health care provider.  Cf. Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms alone, without a 
diagnosed underlying disease entity, may not be service 
connected].  Accordingly, service connection on the basis of 
incurrence during service is not warranted.  

Further, with respect to service connection under 38 C.F.R. 
§ 3.303(d), there is no medical opinion or other competent 
medical evidence attributing the veteran's asthma to asbestos 
exposure, or suggesting the possibility of such a 
relationship.  The report of the December 1994 VA examination 
showed normal lungs on inspiration and expiration, with good 
expansion symmetrically, good diaphragmatic excursion to 3 cm 
bilaterally, and no wheezing or adventitial sounds.   The 
Board finds it significant that the examiner noted the 
veteran's history of asbestos exposure in service, but not 
attribute any respiratory pathology to such exposure and in 
fact found the veteran to have no diagnosed respiratory 
disorder at that time.  Also of great significance is the 
fact that X-rays were negative.  There was then, and remains, 
no X-ray evidence of residuals of asbestos exposure, and the 
veteran has pointed to no such evidence.   

In short, although the veteran has been seeking service 
connection for residuals of asbestos exposure since 1993, and 
asthma was identified in 1996, there is no medical evidence 
which is suggestive of any link between the asbestos exposure 
and the asthma.  Evidence in support of the veteran's claim 
boils in essence down to own contentions that such a 
connection exists.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Accordingly, one of the elements required for service 
connection, medical nexus evidence showing a link between 
asbestos exposure in service and the current pulmonary 
disability, has not been established.  The Board therefore 
finds that a preponderance of the evidence is against a 
showing that the veteran's respiratory disorder resulted 
directly from a disease or injury incurred in active service, 
or as a result of asbestos exposure in service.  The 
veteran's claim of entitlement to service connection for a  
respiratory disorder is therefore denied.


ORDER

Service connection for a respiratory disorder, claimed due to 
asbestos exposure, is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

